Citation Nr: 0104091	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, for 
purposes of establishing accrued benefits.

2.  Entitlement to service connection for gout, for purposes 
of establishing accrued benefits.

3.  Entitlement to an effective date prior to May 13, 1986, 
for service connection for hearing loss, for purposes of 
establishing accrued benefits.

4.  Entitlement to an effective date prior to May 13, 1986, 
for a 10 percent rating for a disfiguring scar of the neck, 
for purposes of establishing accrued benefits.

5.  Entitlement to a rating in excess of 30 percent for a 
gunshot wound, left leg, Muscle Group (MG) XI, for purposes 
of establishing accrued benefits.

6.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound, left neck, Muscle Group (MG) XXII, for 
purposes of establishing accrued benefits.

7.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound, right forearm, Muscle Group (MG) VII, for 
purposes of establishing accrued benefits.

8.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound, right hand, for purposes of 
establishing accrued benefits.

9.  Entitlement to a compensable rating for a shell fragment 
wound, right thigh, Muscle Group (MG) XIII, for purposes of 
establishing accrued benefits.

10.  Entitlement to a compensable rating for a shell fragment 
wound, left chest area, for purposes of establishing accrued 
benefits.

11.  Entitlement to a specially adapted housing grant for 
purposes of establishing accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The appellant is the widow of a highly decorated veteran who 
was the recipient of a Medal of Honor for his valor during 
World War II.  He had active military service from July 1941 
to February 1946.  He died in March 1995.

This matter arises from April 1998 and August 1998 decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case was referred to the 
Board of Veterans' Appeals (Board), and in September 1999, 
the appellant appeared for a videoconference hearing before 
the undersigned Board Member, sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's separation examination report noted a 
finding of coarse breath sounds during evaluation, but there 
was no diagnosis of any respiratory disorder, including 
asthma, and the veteran was cleared for discharge.

2.  There is no medical evidence of record to establish a 
nexus between the veteran's asthma, diagnosed in 1983, to any 
incident of service. 

3.  The service medical records are devoid of complaints or 
clinical findings of gout or any related disorder. 

4.  There is no medical evidence of record to establish a 
nexus between the veteran's gout, diagnosed in 1994, to any 
incident of service.

5.  The veteran's initial claim for service connection for 
hearing loss was received in May 1986, and there is no 
evidence of record to indicate an intent to claim service 
connection prior to the date that claim was received.

6.  The veteran was properly granted service connection for 
hearing loss effective from May 13, 1986, the date his 
original claim was received, for the purposes of establishing 
accrued benefits.

7.  In April 1998, the RO separated the veteran's service-
connected residuals of a gunshot wound to the neck, and 
granted a separate additional 10 percent rating for a scar of 
the right neck, effective from May 13, 1986.

8.  The appellant has received the maximum benefit available 
to her for the 10 percent rating for the right neck scar, and 
there is no justiciable claim for the purposes of accrued 
benefits.

9.  VA and private medical records show no complaints, 
clinical findings, or treatment for the veteran's service-
connected residuals of gunshot wounds to the left leg, left 
neck, or right forearm, or shell fragment wounds of the right 
hand, right thigh, or left chest, to reflect manifestations 
of disability more severe than indicated by the ratings 
assigned effective February 27, 1946.

10.  The payment of a grant for specially adapted housing is 
not a periodic monetary payment subject to an accrued 
benefits claim, and the appellant's claim for a specially 
adapted housing grant is not a justiciable claim or 
controversy for the purposes of an accrued benefit. 

CONCLUSIONS OF LAW

1.  Asthma was not incurred during military service, nor was 
it proximately caused by service connected disabilities; 
entitlement to service connection for asthma, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107, 5121 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2000).   

2.  Gout was not incurred during military service, nor was it 
proximately caused by service connected disabilities; 
entitlement to service connection for gout, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107, 5121 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2000).  

3.  The criteria for entitlement to an effective date prior 
to May 13, 1986, for a grant of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).

4.  The appellant's claim for an effective date prior to May 
13, 1986, for a 10 percent rating for a disfiguring scar of 
the right neck, lacks entitlement under the law.  38 U.S.C.A. 
§ 7105(d) (West 1991 & Supp. 2000); 38 C.F.R. § 20.202 
(2000).   

5.  A disability rating in excess of 30 percent for a gunshot 
wound, left leg, muscle group XI, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1995). 

6.  A disability rating in excess of 10 percent for a gunshot 
wound, left neck, muscle group XXII, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5322 (1995). 

7.  A disability rating in excess of 10 percent for a gunshot 
wound, right forearm, muscle group VII, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5307 (1995). 

8.  A disability rating in excess of 20 percent for a shell 
fragment wound, right hand, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 
5309-8612 (1995). 

9.  A compensable rating for shell fragment wound, right 
thigh, MG XIII, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5313 (1995). 

10.  A compensable rating for shell fragment wound, left 
chest area, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5321 (1995). 

11.  The appellant's claim of entitlement to financial 
assistance in acquiring specially adapted housing or 
financial assistance in acquiring special home adaptations 
for the purpose of accrued benefits, lacks entitlement under 
the law.  
38 U.S.C.A. §§ 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1000 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises generally out of the appellant's claims 
for accrued benefits.  The facts of this case are not in 
dispute, and are summarized as follows.  The veteran died in 
March 1995.  At the time of his death, a claim for a service 
connection for asthma, gout, and residuals from various 
gunshot wounds, which had been filed in 1986, remained 
unadjudicated.  The RO subsequently reviewed the veteran's 
claim and granted service connection for gunshot wounds to 
the right neck, left neck, left leg, and right forearm and 
shell fragment wounds to the right hand, right thigh, and 
left chest, as well as a separate rating for a disfiguring 
scar of the neck.  The claims for gout and asthma were 
denied.  In addition, the RO resolved reasonable doubt in the 
appellant's favor, and granted service connection for the 
cause of the veteran's death as related to service-connected 
disabilities.

The appellant expressed her disagreement with the denial of 
service connection, the assigned ratings, and the effective 
dates of those ratings.  Specifically, she asserted that the 
disfiguring scar of the veteran's neck had been present since 
1945, as had his hearing loss, and both disabilities should 
have been service-connected from the date of separation.  She 
also stated that the ratings assigned to the residuals of 
wounds and other disabilities should have been higher.  She 
further asserted that she was entitled to reimbursement for 
the cost of specially adapted housing because it was required 
due to the veteran's service-connected disabilities.  That 
claim was adjudicated in August 1998.  This appeal followed. 

The Board notes that the appellant also asserts that, because 
the veteran was seen at a VA Medical Center in 1983 and 1986, 
those records should have been construed as informal claims 
for service connection, or in the alternative, for increased 
ratings.  However, the VA medical records from that time 
period reflect no indication or intent on the veteran's part 
to make a claim for benefits and there is nothing in the 
record to be so construed under the applicable regulations.  
38 C.F.R. §§ 3.155, 3.157 (2000).

According to VA law, certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as 'accrued benefits'), and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
veteran, be paid to the veteran's surviving spouse.  38 
U.S.C.A. § 5121(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.1000 (2000).  In order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
benefits claim pending at the time of death or else be 
entitled to such benefits under an existing rating or 
decision.  Richard ex rel. Richard v. West, 161 F.3d 719, 722 
(Fed. Cir. 1998); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  Applications for accrued benefits must be 
received within one year after the date of death.  38 
U.S.C.A. § 5121(c).

I.  Service Connection for Asthma and Gout

Service medical records show no evidence of complaints or 
clinical findings with regard to gout or asthma.  The 
veteran's Army Retirement Board evaluation noted that he had 
dyspnea on exertion due to a slight glottic chink, secondary 
to paralysis of the right vocal cord.  His separation 
examination report indicated coarse breath sounds throughout, 
but there was no diagnosed disorder of the respiratory system 
and no reference at all to gout.  The veteran was retired 
from service as disabled due to the residuals of the gunshot 
wound to the neck resulting in paralysis of his right vocal 
cord and left hypoglossal nerve.

The initial reference to breathing difficulties in the 
contemporary medical records was noted in 1983.  A March 1983 
VA medical record showed the veteran's complaint of recent 
shortness of breath.  He reported no past history of 
pulmonary problems.  He was later admitted to a private 
hospital in March 1983, with a diagnosis of acute bronchitis 
and asthma, with a history of shortness of breath for 3 days.  
There was no reference to the veteran's war injuries as 
having a role in the diagnosed respiratory disorder.  An 
April 1983 private pulmonary function test record noted the 
veteran's report of war injuries affecting his upper airway, 
but there was no indication that his abnormal results were 
related to his service-connected injuries, nor is there any 
indication in the private outpatient records that the 
diagnosed COPD was related to service-connected injuries.  In  
November 1987, he was diagnosed as having chronic obstructive 
pulmonary disease (COPD), and was treated for the same 
throughout the remainder of his life.  VA chest X-ray reports 
from May 1988, December 1993, and September 1994, noted 
changes associated with COPD.  Also in October 1994, the 
veteran was treated for respiratory failure secondary to 
reactive airway disease.  His diagnoses included: mild 
cardiomegaly, pulmonary/arterial hypertension, COPD, gout, 
and hypertensive glaucoma.  The remaining medical records 
reflect the veteran's treatment for a spontaneous 
pneumothorax and subsequent cardiopulmonary arrest in 
February 1995, which ultimately resulted in his death.  There 
was no medical evidence of record to suggest that the 
veteran's previously diagnosed asthma was related to military 
service, or to any service-connected disabilities.

With regard to the veteran's claim for gout, the medical 
evidence of record fails to show a diagnosis prior to the 
October 1994 noted diagnosis.  While the appellant testified 
in January 1997 that the veteran had gout when she married 
him in 1969, the record does not support her testimony.  In 
addition to a general lack of diagnosis or reference to gout, 
a September 1989 VA outpatient record noted specifically that 
the veteran denied any problem with gout.  Moreover, even 
assuming a diagnosis of gout as early as 1989, there is still 
no medical evidence to link that condition to military 
service, or to any of the veteran's service-connected 
disabilities.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that service connection is 
warranted for asthma or for gout.  As the preponderance of 
the evidence is against each of these claims, it follows that 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. §§ 1155, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


II.  Earlier Effective Date for Hearing Loss

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The applicable laws 
and regulations governing the effective dates for 
compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

In the instant case, the appellant asserts that since the 
records show that the veteran had hearing loss at the time of 
his separation from service, he was entitled to service 
connection and a 40 percent rating effective from his date of 
separation in February 1946.  However, in reviewing the 
evidence of record, and applying the pertinent regulations, 
it is apparent that the veteran's initial claim for service 
connection for hearing loss was not received until May 1986.  
While the veteran's service medical records indicated that he 
had some difficulty hearing in February 1945, his original 
claim for service connection, received in December 1946, did 
not reference any hearing loss.  Indeed, although a November 
1982 VA outpatient record reflected the veteran's report of 
hearing loss since World War II, worse in the previous 10-15 
years, there is absolutely no evidence of record to show that 
the veteran claimed service-connection prior to his May 1986 
claim.  Notwithstanding the RO's equitable relief 
determinations regarding the grant of service connection for 
residuals of various gunshot wounds, there is no basis in the 
record for establishing an earlier effective date for the 
grant of service connection for hearing loss as the original 
claim was unquestionably received in May 1986.   

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for hearing loss is 
May 13, 1986, the date the claim was received; the claim for 
an earlier effective date is denied.  

III.  Earlier Effective Date for Separate Rating for Neck 
Scar

The veteran's original rating decision of January 1946 
granted service connection for paralysis of the right vocal 
cord and left hypoglossal nerve due to a gunshot wound to the 
neck.  The rating decision also assigned a 10 percent rating 
for adherent cicatrices of the neck as a result of the 
through and through gunshot wound.  An August 1996 RO 
decision confirmed the 10 percent rating for the neck.  
However, in its April 1998 rating decision, the RO determined 
that the August 1996 RO decision was clearly and unmistakably 
erroneous for failing to separate out the muscle injury to 
each side of the neck from the cicatrices disability.  As a 
result, the April 1998 RO decision assigned a separate 10 
percent rating for a disfiguring scar of the neck, effective 
May 1986.  The RO reached this determination pursuant to 
Esteban v. Brown, wherein the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court), decided that separate ratings were appropriate for 
symptomatology that arose from the same disability that was 
distinct and separate, and not duplicative, of already 
service-connected symptoms.  In the instant case, the RO 
noted that the disfiguring or painful scar of the neck was 
separate from muscle damage or paralysis resulting in 
distinctly different problems.  See  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  Because this Court decision was 
rendered in 1994, the RO found that a separate rating was 
available only to the effective date of the May 1986 claim, 
as the previous decision of January 1946 was final.  The RO 
reached this decision in consideration of a precedent opinion 
issued by the VA Office of General Counsel which holds that 
an effective date of an award of compensation or pension 
based upon judicial precedent alone, may be no earlier than 
the date of receipt of the claim therefor.  VAOPGCPREC 9-94 
(O.G.C. Prec. 9-94).  The Board is bound by interpretations 
of the VA Office of General Counsel.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 2000).  

However, although the effective date issue was certified for 
appeal, the Board need not reach the question in this 
instance as the appellant's claim is moot under any 
circumstances.  As discussed in the following analysis, there 
is no outstanding benefit to which the appellant is entitled, 
thus, there is no justiciable case or controversy.  See 
Thomas v. Brown, 9 Vet. App. 269, 270, (1996).  The veteran's 
scar was originally rated as cicatrices in January 1946, and, 
at that time assigned a 10 percent rating.  Even assuming, 
arguendo, that the appellant has a colorable claim for an 
earlier effective date for the additional 10 percent rating 
assigned effective 1986, her appeal is predicated upon a 
claim of entitlement as an accrued benefit and there is no 
justiciable controversy under that theory.  As previously 
noted, accrued benefits are available only for a period of 
time not to exceed two years prior to the veteran's death.  
38 U.S.C.A. § 5121(a).  The separate 10 percent rating 
attributable to the scar was assigned an effective date of 
May 13, 1986, and the veteran died in March 1995.  The 
appellant has already received the maximum compensation 
available that she is entitled to under law.  Accordingly 
this appeal to the Board is terminated because of the absence 
of legal merit and the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal as 
to this issue is dismissed. 

IV.  Increased Ratings 

As referenced earlier, the claim pending at the time of the 
veteran's death that resulted in this appeal was for service 
connection for residuals from several injuries he sustained 
during World War II.  At the time the claim was filed service 
connection was in effect for residuals of a gunshot wound to 
the neck, but the veteran was receiving retirement pay 
instead of the VA disability benefit.  In adjudicating the 
veteran's 1986 claim, the RO granted an effective date for 
all of the benefits claimed, with the exception of the rating 
for a disfiguring neck scar, back to the 1946 date of the 
veteran's separation from service.  The RO found that the 
January 1946 rating decision was clearly and unmistakably 
erroneous in failing to evaluate the residuals from all of 
the veteran's multiple wounds.  

The appellant is appealing the original assignment of the 
veteran's disability rating following an award of service 
connection, and, theoretically, separate ratings may be 
assigned for separate time periods that are under evaluation, 
allowing "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the premise of entitlement 
here is accrued benefits, with only a two-year window, the 
Board will review the claims on the basis of the evidence of 
record available, with a primary focus two years prior to the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 
(2000).  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

The appellant asserts that the residuals of the wounds and 
other disabilities, for which service-connection was granted 
effective February 1946, were more severe than reflected by 
the assigned ratings. 

The veteran's original records were apparently destroyed in 
the fire at the National Personnel Records Service Center.  
To the extent possible, the service medical records available 
have been duplicated or rebuilt, and associated with the 
claims file.  The veteran's separation examination report is 
detailed, and accompanied by an Army Retirement Board 
proceeding.  The Retirement Board documents identified the 
residual disability the veteran suffered from a serious, 
through and through gunshot wound to his neck.  While the 
Board elaborated upon the resulting paralysis of the 
veteran's right vocal cord and left hypoglossal nerve, there 
was no reference to the other wounds he sustained, 
specifically to his left leg, right hand, right forearm, 
right thigh, and left chest.  Thus, as the service medical 
records were silent as to these injuries, the evidence has 
been gleaned from the veteran's own testimony, as well as 
from secondary sources such as witness reports in support of 
his being awarded the National Medal of Honor, as well as the 
appellant's January 1997 RO and September 1999 Board video 
conference hearing testimony.  The veteran's VA medical 
records covering the period from March 1983 through October 
1994 show diagnosis and treatment for a variety of medical 
conditions, but there are no clinical findings or treatment 
records specific to the service-connected disabilities in 
question.  The private medical records essentially record the 
veteran's last hospital admission from February to March 
1995.

The private and VA outpatient records are summarized as 
follows: VA outpatient records from September 1989 show that 
the veteran wrenched his left knee and was noted to suffer 
residuals of a gunshot wound with chronic left knee pain.  
His diagnosis was reported as arthritic changes of the knee 
with osteoporosis.  In November 1990, he was treated for 
cellulitis of the left lower extremity.  There was no 
indication of a recurrence of cellulitis, although in private 
medical records of November 1990, he was noted to have 
vascular disease.  The veteran was diagnosed and treated for 
prostate cancer beginning in June 1993.  VA outpatient 
clinical notes from November 1994 noted the veteran's 
complaints of pain in both legs, but examination showed full 
range of motion of his left hip and left knee with normal 
pulses and bilateral varicose veins.  A February 1995 
clinical note indicated again full range of motion of the 
left hip with some decreased motion of the left knee with 
crepitus.  As shown in the private medical records from 
Holland Hospital, the veteran suffered cardiorespiratory 
arrest in February 1995 and was pronounced dead in March 
1995, due to irreversible cerebral injury secondary to 
anoxia. 

In assessing a veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).  

With respect to muscle group injuries due to gunshot or other 
trauma, the regulations in effect in 1995 provided that 
disability due to residuals of muscle injuries were 
characterized by cardinal symptoms of muscle disability such 
as weakness, fatigue-pain, uncertainty of movement, and 
objective evidence of muscle damage and loss of power, lower 
threshold of fatigue and impairment of coordination.  
According to the relevant regulations, a slight disability of 
the muscles was manifested by a simple wound of muscle 
without debridement, infection, or effects of laceration.  
Such disability was characterized by minimum scar, slight, if 
any, evidence of fascial defect or atrophy or impaired tonus, 
with no significant impairment of function and no retained 
metallic fragments.  A moderate disability of the muscles 
indicated a through and through, or deep penetrating wound of 
relatively short tract, with objective findings of an 
entrance and (if present) exit scars linear or relatively 
small and indications of a relatively short track through 
muscle tissue.  The presence of signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle tonus 
with definite weakness or fatigue in comparative tests also 
indicated moderate disability.  A moderately severe 
disability was shown by a through and through or deep 
penetrating wound by a high velocity missile with 
debridement, or with prolonged infection, or with sloughing 
of soft parts, and intermuscular cicatrization.  A severe 
disability was represented by a through and through or deep 
penetrating wound due to high velocity missile, to include 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, with 
intermuscular binding and cicatrization.  Objective findings 
included extensive ragged, depressed, and adherent scars of 
skin with moderate or extensive loss of deep fascia or of 
muscle substance.  Further indication of a severe disability 
was soft or flabby muscles in the wound area and muscles, 
which did not swell and harden normally in contraction, with 
evidence of severe impairment of function.  38 C.F.R. 
§§ 4.54, 4.56 (1995). 

In the instant case, since the veteran was awarded service 
connection for the disabilities in issue posthumously, the RO 
reviewed the available evidence of record to determine the 
appropriate ratings.  While the RO reviewed the ratings 
assigned pursuant to both the 1933 and 1945 Schedule of 
Ratings applicable at the time the award became effective, 
and, notwithstanding that the appeal stems from the original 
assignment of ratings, following an award of service 
connection, since any benefit awarded is limited to a period 
not to exceed two years, the Board will consider the evidence 
during the two year period preceding the veteran's death, and 
the Schedule of Ratings in effect at that time.   See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
3.1000.    

A.  Gunshot Wound Left Leg, Muscle Group XI

The veteran's gunshot wound to the left leg was presumed to 
involve Muscle Group XI, which involves the posterior and 
lateral crural muscles and muscles of the calf.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5311 (1995), a 30 percent 
rating is the maximum available, and indicative of a severe 
disability.  The RO assigned this rating based upon a 
magazine article which indicated that the veteran sustained a 
gunshot wound that "tore away" much of his left calf.  In 
addition, the appellant testified that the veteran had an 
extensive scar on the back of his leg and had difficulty 
walking because of his leg problems.  She stated that the 
veteran would fall often.  However, she did not specify as to 
why or how he would fall, nor do medical records reflect 
complaints or clinical findings regarding residuals of a left 
leg wound.  VA outpatient records from November 1994 show 
that the veteran complained of pain in both legs for the 
previous two weeks.  He was at that time undergoing radiation 
therapy for prostate cancer.  A bone scan was reportedly 
within normal limits.  Physical examination showed full range 
of motion of the hips and lower legs.  The diagnosis was 
reported as possible degenerative joint disease.  There was 
no medical evidence of a history of extensive debridement or 
prolonged infection of this wound during or after service, 
and no contemporary medical evidence to show muscle atrophy 
or wasting or abnormal contraction, or any of the cardinal 
signs of muscle disability.  Thus the Board finds that the 
veteran was appropriately assigned the maximum rating 
available under this diagnostic code, and there is no 
evidence, either medical or testimonial, to indicate that 
there is any basis for additional rating under other 
applicable codes.  Although there was a tentative diagnosis 
of degenerative joint disease, there was no indication from a 
1994 bone scan of arthritis in any of the joints of the legs.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
gunshot wound to the left leg.

B.  Gunshot Wound Left Neck, MG XXII

The gunshot wound to the veteran's left neck was evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5322, which 
refers to muscles of the lateral, supra and infrahyoid group 
and the front of the neck.  A moderate disability in this 
group is assigned a 10 percent rating while a moderately 
severe disability is assigned a 20 percent rating.  The 
maximum rating of 30 percent is assigned for severe 
disability.  The RO assigned a 10 percent rating based upon 
service medical records which showed that the veteran 
sustained a perforating, through and through wound to the 
neck, with the entrance site on the left side of the neck.  
The RO noted that the rating schedules in effect in 1945 
identified any through and through wound as an injury of at 
least moderate degree.  Therefore, a 10 percent rating was 
assigned for a moderate muscle injury under Diagnostic Code 
5322.  The RO found no evidence to show that the wound was of 
moderately severe degree, which would have been indicated by 
prolonged infection with drainage, or a relatively large 
scar.  The service medical records showed that the veteran 
had a small, healed scar on the left side of the neck, below 
the ear, without further reference to disabling residuals.  

The Board reviewed all of the pertinent records associated 
with the claims file, and found no evidence to support more 
than a 10 percent rating for the gunshot wound to the left 
side of the neck.  The VA and private outpatient records 
covering the period from 1983 to 1995, are without reference 
to any debilitating residuals of the wound to the left side 
of the neck, exclusive of the paralysis discussed previously, 
and not at issue here.  There were no clinical findings with 
regard to the small scar under the ear, nor was there any 
medical evidence to suggest that the veteran suffered 
weakness, fatigue-pain, or uncertainty of movement, specific 
to the neck muscles that indicated more than moderate 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a gunshot wound, left neck, 
involving MG XXII.

C.  Gunshot Wound Right Forearm, MG VII

The gunshot wound to the veteran's right forearm was assessed 
according to 38 C.F.R. § 4.73, Diagnostic Code 5307, which 
refers to Muscle Group VII, the muscles that affect flexion 
of the wrist and fingers.  A 10 percent rating under this 
code is indicative of moderate disability with a 30 percent 
rating warranted for moderately severe disability of the 
major forearm and hand and a 20 percent rating for the same 
disability of the minor extremity.  In the instant case, 
again, there is no evidence in the VA and private medical 
records to reflect the extent of the severity of the residual 
disability.  The RO assigned this rating based upon anecdotal 
evidence that suggested a through and through wound to the 
right forearm.  The veteran reported in his 1945 claim for 
benefits that he was shot in the right forearm.  His May 1986 
claim requested service connection for a shell fragment wound 
to the right forearm without elaboration.  The appellant 
testifed during the 1997 RO hearing that the veteran's right 
arm would get numb, but there is no medical evidence in the 
file to support that assertion.  While there is no 
information in the file to assess whether the veteran was 
right or left handed, clearly, the available evidence 
available does not support a finding of more than moderate 
disability.  The only reference to residual disability to the 
right forearm is the appellant's testimony that the veteran's 
right arm was sometimes numb.  Moreover, there is no 
reference to right arm disability in any of the private or VA 
outpatient records covering the period from 1983 through 
1995.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for a gunshot wound to the right forearm.

D.  Shell Fragment Wound Right Hand 

The veteran's shell fragment wound of the right hand was 
evaluated as 20 percent disabling pursuant to the ratings 
applicable under 38 C.F.R. § 4.73, Diagnostic Code 5309, 
which refers to the intrinsic muscles of the hand, and 
provides that such disabilities should be rated based upon 
limitation of motion, with a minimum 10 percent rating.  
Since the claims file contains no medical evidence of record 
reflecting clinical findings or medical evaluation of the 
veteran's right hand, the RO based its rating upon the 
veteran's original claim for service connection received in 
December 1945.  At that time, the veteran reported numbness 
involving the fingers of the right hand, and during a January 
1997 hearing, the appellant testified that the veteran's 
right hand "numbed a lot."  As a result the, the RO 
assigned a 20 percent rating for mild neuritis of the 
peripheral nerves of the right hand pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8612.  As the medical evidence of 
record does not show any further reference to the right hand, 
particularly in the medical records covering the period from 
1983 through 1995, there is no basis for a finding that the 
veteran's peripheral nerve or muscle injury was more than 
mild.  Thus, a rating in excess of 20 percent for shell 
fragment wound to the right hand is not warranted.

E.  Shell Fragment Wound Right Thigh, MG XII

The veteran's right thigh wound was evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5313, which refers to 
muscles of the posterior thigh, affecting extension of the 
hip and flexion of the knee.  This and similar diagnostic 
codes affecting thigh muscles provide a noncompensable rating 
for slight disability, a 10 percent rating for moderate 
disability and 30 percent rating for moderately severe 
disability.  The service medical records are silent as to 
treatment of a right thigh wound, and the appellant testified 
in 1997 that she did not know much about the thigh wound.  As 
there is a dearth of medical and testimonial evidence 
regarding the veteran's right thigh wound, the Board can only 
conclude that assignment of a noncompensable rating is 
appropriate.  Despite the appellant's assertion that the 
veteran had difficulty walking and fell down often, November 
1994 and February 1995 VA outpatient evaluations were of the 
veteran's left hip and leg, without any reference to the 
right thigh.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of a shell fragment wound, right thigh.

F.  Shell Fragment Wound Left Chest

The veteran's left chest wound is documented in his Medal of 
Honor citation and in a magazine article, both of which 
reflected his treatment in the field without evacuation.  His 
disability is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5321, which refers to the thoracic muscles 
which affect respiration.  A noncompensable rating is 
warranted for slight disability, and a 10 percent rating is 
warranted for moderate disability.  The veteran had multiple 
chest X-rays and treatment for a respiratory disorder, but 
there is no mention of residual disability from a shrapnel 
wound to the chest.  Nor did any of the private or VA medical 
evaluations attribute any respiratory disorder to the chest 
wound.  Notwithstanding the appellant's testimony that the 
veteran suffered from rib pain and had difficulty standing up 
straight, there is no medical evidence of such disability of 
the chest muscles to warrant a compensable rating.  The 
appellant testified that the veteran complained of his rib 
pain and she recommended he seek medical treatment.  However, 
she did not know whether the veteran sought treatment or not.  
Accordingly, the preponderance of the evidence is against a 
compensable rating for residuals of a shell fragment wound to 
the left chest. 

G.  Conclusion

In summary, in reviewing the foregoing claims for residual 
disability due to gunshot and shell fragment wounds, the 
Board notes that the medical evidence does not support 
findings of increased weakness, fatigue-pain, uncertainty of 
movement, or objective evidence of muscle damage and loss of 
power, lower threshold of fatigue and impairment of 
coordination with regard to any of the aforementioned 
disabilities in the last two years of the veteran's life, 
such that increased ratings are warranted for gunshot wound 
to the left leg, shell fragment wound to the right hand, and 
gunshot wound to the right forearm, or that compensable 
ratings are warranted for shell fragment wound to the right 
thigh or left chest, for the purposes of accrued benefits..  
As the preponderance of the evidence is against each of the 
appellant's claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. §§ 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   



V.  Entitlement to Specially Adapted Housing

The appellant asserts that she is entitled to reimbursement 
for the cost of her housing as the veteran required specially 
adapted housing due to his service connected disabilities.  
As noted above, the veteran was granted service connection 
for residuals of multiple gunshot and shell fragment wounds 
incurred during service.  His most significant service-
connected disabilities were paralysis of the right vocal cord 
and left hypoglossal nerve, due to a through and through 
gunshot wound of the neck.  He was assigned a 100 percent 
schedular rating for his combined disabilities effective May 
1986, based upon a pending claim.  

With regard to the present claim, there is no basis in law or 
fact to consider the appellant's request on the merits as the 
veteran had no outstanding claim for a special home 
adaptation grant, and there is no evidence of record to 
suggest an intent to apply for such a grant.  In order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a benefits claim pending at the time of 
death or else be entitled to such benefits under an existing 
rating or decision.  Richard ex rel. Richard v. West, 161 
F.3d 719, 722 (Fed. Cir. 1998); Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

Moreover, and more importantly, the statute applicable to 
accrued benefits states that:
Except as provided in section 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death (hereafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual be paid as follows: . . 
.38 U.S.C.A. § 5121(a).

In interpreting this statute, United States Court of Appeals 
for Veterans Claims has specifically found that, as a matter 
of law, "a one-time payment for assistance for specially 
adapted housing does not qualify as a 'periodic monetary 
benefit' for purposes of 38 U.S.C.A. § 5121, and, therefore, 
is not payable as an accrued benefit.  Pappalardo v. Brown, 6 
Vet. App. 63, 65 (1993).  

Accordingly, notwithstanding the appellant's assertion that, 
but for the VA's administrative error with regard to the 
delay in assigning a 100 percent disability rating, the 
veteran would have applied for a grant under 38 U.S.C.A. 
§ 2101(b), there is no basis in law for considering her claim 
and it must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).   


ORDER

Entitlement to service connection for asthma, and for gout, 
for the purpose of paying accrued benefits, is denied. 

Entitlement to an effective date prior to May 13, 1986, for 
service connection for hearing loss, for the purpose of 
paying accrued benefits, is denied.

Entitlement to an effective date prior to May 13, 1986, for a 
10 percent rating for a disfiguring scar of the neck, for the 
purpose of paying accrued benefits, is dismissed.

Entitlement to a rating in excess of 30 percent for a gunshot 
wound, left leg, MG XI, for the purpose of paying accrued 
benefits, is denied.

Entitlement to a rating in excess of 10 percent for a gunshot 
wound, left neck, MG XXII, for the purpose of paying accrued 
benefits, is denied.

Entitlement to a rating in excess of 10 percent for a gunshot 
wound, right forearm, MG VII, for the purpose of paying 
accrued benefits, is denied.

Entitlement to a rating in excess of 20 percent for a shell 
fragment wound, right hand, for the purpose of paying accrued 
benefits, is denied.

Entitlement to a compensable rating for a shell fragment 
wound, right thigh, MG XIII, for the purpose of paying 
accrued benefits, is denied.

Entitlement to a compensable rating for a shell fragment 
wound, left chest area, for the purpose of paying accrued 
benefits, is denied.

The claim of entitlement to a specially adapted housing grant 
for the purpose of paying accrued benefits is dismissed.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

